Mr. Presiding Justice Gary dissenting. It may be laid down as universally true that all contracts, not of record nor under seal, whether written or spoken, expressed or implied, are of the same dignity, and of equally binding force; and that every promise accepted, of which performance by the promisor requires the co-operation of the promisee, implies, by such acceptance, a promise of such co-operation. To the first of the above propositions I cite 1 Ch. Cont. 5; to the second the authorities cited on page 239 in Morier v. Moran, 58 Ill. App. 235. And therefore if one contracts to put repairs or additions to something of which the other, as between themselves, has possession and control, that other, accepting such contract, impliedly' undertakes that the thing to be repaired, or added to, shall be in condition to receive such repairs or additions. I am therefore of opinion that Siegel v. Eaton, 60 Ill. App. 639, was rightly decided, and that the judgment in this case should be affirmed.